           Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 1 of 17



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10

11 HAROLD LITWIN,                                      )   Case No.
                                                       )
12                    Plaintiff,                       )
                                                       )
13                                                     )
             v.                                        )   COMPLAINT FOR
14                                                     )   VIOLATIONS OF THE
   GENOMIC HEALTH, INC., JULIAN                        )   FEDERAL SECURITIES LAWS
15 BAKER, FELIX BAKER, FRED COHEN,                     )
   BARRY P. FLANNELLY, HENRY J.                        )   JURY TRIAL DEMANDED
16 FUCHS, GINGER L. GRAHAM,                            )
                                                       )
   GEOFFREY M. PARKER and KIMBERLY                     )
17
   POPOVITS,                                           )
18                                                     )
               Defendants.                             )
19                                                     )
                                                       )
20                                                     )
                                                       )
21

22          Plaintiff Harold Litwin (“Plaintiff”), by and through his undersigned counsel, for his
23 complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

24
     information and belief based upon, inter alia, the investigation of counsel as to all other allegations
25
     herein, as follows:
26

27

28
                                            -1-
                  COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 2 of 17



                                       NATURE OF THE ACTION
 1

 2          1.      This action is brought by Plaintiff against Genomic Health, Inc. (“Genomic Health”

 3 or the “Company”) and the members of its Board of Directors (the “Board” or the “Individual

 4 Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934

 5
     (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission
 6
     (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction,
 7
     pursuant to which Genomic Health will be acquired by Exact Sciences Corporation (“Exact
 8
     Sciences”) through Exact Sciences’ wholly-owned subsidiary Spring Acquisition Corp. (“Merger
 9

10 Sub”) (the “Proposed Transaction”).

11          2.      On July 29, 2019, Genomic Health and Exact Sciences issued a joint press release
12 announcing they had entered into an Agreement and Plan of Merger dated July 28, 2019 (the

13
     “Merger Agreement”), whereby for each share of Genomic Health common stock they own,
14
     Genomic Health stockholders will receive $27.50 in cash and $44.50 in shares of Exact Sciences
15
     stock, subject to a 10% collar centered on Exact Sciences’ volume-weighted average price for the
16

17 45 trading days ended July 26, 2019 (the “Merger Consideration”).            Pursuant to the Merger

18 Agreement, Merger Sub will merge with and into Genomic Health, with Genomic Health surviving

19 as a wholly owned subsidiary of Exact Sciences.

20          3.      On October 4, 2019, defendants filed a Definitive Proxy Statement on Schedule 14A
21
     (the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that Genomic
22
     Health stockholders vote in favor of the Proposed Transaction, omits or misrepresents material
23
     information concerning, among other things: (i) Company management’s financial projections for
24

25 Genomic Health, the pro forma combined company, and Exact Sciences, relied upon by the

26 Company’s financial advisor, Goldman Sachs & Co. LLC (“Goldman”), in its financial analyses;

27 (ii) the data and inputs underlying the financial valuation analyses that support the fairness opinion

28
                                           -2-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 3 of 17



     provided by the Company’s financial advisor Goldman; and (iii) Company insiders’ potential
 1

 2 conflicts of interest.    Defendants authorized the issuance of the false and misleading Proxy

 3 Statement in violation of Sections 14(a) and 20(a) of the Exchange Act.

 4          4.      In short, unless remedied, Genomic Health’s public stockholders will be irreparably
 5
     harmed because the Proxy Statement’s material misrepresentations and omissions prevent them
 6
     from making a sufficiently informed voting or appraisal decision in connection with the Proposed
 7
     Transaction. Plaintiff seeks to enjoin the stockholder vote on the Proposed Transaction unless and
 8
     until such Exchange Act violations are cured.
 9

10                                     JURISDICTION AND VENUE

11          5.      This Court has jurisdiction over the claims asserted herein for violations of Sections
12 14(a) and 20(a) of the Exchange Act promulgated thereunder pursuant to Section 27 of the

13
     Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question jurisdiction).
14
            6.      This Court has jurisdiction over defendants because each defendant is either a
15
     corporation that conducts business in and maintains operations in this District, or is an individual
16

17 who has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by

18 this Court permissible under traditional notions of fair play and substantial justice.

19          7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s
20 claims arose in this District, where a substantial portion of the actionable conduct took place, where

21
     most of the documents are electronically stored, and where the evidence exists. Genomic Health is
22
     incorporated in Delaware and is headquartered in this District. Moreover, each of the Individual
23
     Defendants, as Company officers or directors, either resides in this District or has extensive contacts
24

25 within this District.

26                                             THE PARTIES

27          8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of
28
                                           -3-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 4 of 17



     Genomic Health.
 1

 2          9.      Defendant Genomic Health is a Delaware corporation and maintains its principal

 3 executive offices at 301 Penobscot Drive, Redwood City, California 94063. Genomic Health’s

 4 common stock is traded on the NASDAQ Global Select Market under the ticker symbol “GHDX.”

 5
            10.     Defendant Julian Baker (“J. Baker”) is the Company’s Lead Independent Director
 6
     and has been a director of the Company since January 2001.
 7
            11.     Defendant Felix Baker (“F. Baker”) has been a director of the Company since 2012.
 8
            12.     Defendant Fred Cohen (“Cohen”) has been a director of the Company since April
 9

10 2002.

11          13.     Defendant Barry P. Flannelly (“Flannelly”) has been a director of the Company since
12 April 2019.

13
            14.     Defendant Henry J. Fuchs (“Fuchs”) has been a director of the Company since
14
     September 2013.
15
            15.     Defendant Ginger L. Graham (“Graham”) has been a director of the Company since
16

17 2008.

18          16.     Defendant Geoffrey M. Parker (“Parker”) has been a director of the Company since

19 June 2016.

20          17.     Defendant Kimberly Popovits (“Popovits”) has served as Genomic Health’s
21
     Chairman of the Board since 2012, and Chief Executive Officer (“CEO”) and President since 2009.
22
            18.     Defendants identified in paragraphs 10-17 are collectively referred to herein as the
23
     “Board” or the “Individual Defendants.”
24

25                                  OTHER RELEVANT ENTITIES

26          19.     Exact Sciences is a Delaware corporation and maintains its principal executive

27 offices at 441 Charmany Drive, Madison, Wisconsin 53719.             Exact Sciences is a molecular
28
                                           -4-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 5 of 17



     diagnostics company focused on the early detection and prevention of some of the deadliest forms
 1

 2 of cancer. Exact Sciences’ common stock is traded on the NASDAQ Global Select Market under

 3 the ticker symbol “EXAS.”

 4           20.    Merger Sub is a direct, wholly-owned subsidiary of Exact Sciences and was formed
 5
     solely for the purpose of carrying out the merger.
 6
                                   SUBSTANTIVE ALLEGATIONS
 7

 8 Company Background and the Proposed Transaction
 9           21.    Genomic Health is a global provider of genomic-based diagnostic tests that address
10
     both the overtreatment and optimal treatment of early and late stage cancer. The Company’s
11
     Oncotype IQ Genomic Intelligence Platform leads the translation of clinical and genomic data into
12
     clinically actionable results for cancer treatment planning. The Oncotype IQ Genomic Intelligence
13
     Platform is comprised of Genomic Health’s Oncotype DX gene expression tests for breast, prostate
14

15 and colon cancers, and Oncotype DX AR-V7 Nucleus Detect test for advanced stage prostate

16 cancer.

17           22.    In January 2004, the Company launched its first Oncotype DX test, which is used to
18
     predict the likelihood of cancer recurrence and the likelihood of chemotherapy benefit in early stage
19
     invasive breast cancer patients. In January 2010, Genomic Health launched its second Oncotype
20
     DX test, the first multigene expression test developed to assess risk of recurrence in stage II colon
21

22 cancer patients.     In December 2011, Oncotype DX became available for patients with ductal

23 carcinoma in situ, a pre-invasive form of breast cancer. In June 2012, the Company extended

24 Oncotype DX colon cancer test to patients with stage III disease treated with oxaliplatin-containing

25 adjuvant therapy. In May 2013, the Company launched its Oncotype DX prostate cancer test,

26
     which is used to predict disease aggressiveness in men with low and intermediate risk disease. In
27

28
                                         -5-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 6 of 17



     February 2018, the Oncotype DX AR-V7 Nucleus Detect test for men with metastatic castration-
 1

 2 resistant prostate cancer became commercially available.

 3           23.    On May 7, 2019, the Company announced its first quarter 2019 financial results. For

 4 the quarter, the Company reported total revenue of $108.8 million, compared with $92.6 million in

 5
     the first quarter of 2018, including U.S. product revenue of $91.0 million, compared to $78.9
 6
     million in the first quarter of 2018. Net income was $13.0 million, or $0.35 and $0.34 per share on
 7
     a basic and diluted basis, respectively, a $16.8 million increase compared with a net loss of $3.8
 8
     million, or $0.11 per share on a basic and diluted basis, for the first quarter of 2018. Defendant
 9

10 Popovits commented on the strong financial results, stating:

11           In the first quarter of 2019, we delivered more than 17 percent overall revenue
             growth and $13.0 million in profit driven by significant growth across all key
12           product areas. . . . Our first quarter performance was very strong, based in part on the
             impact of the landmark TAILORx trial results, which are continuing to drive
13
             increased Oncotype DX Breast Recurrence Score test usage both in the United States
14           and globally. We expect to achieve double-digit revenue growth for the year with
             continued growth across key products and look forward to the national
15           reimbursement decision in Germany for the Oncotype DX breast cancer test.
16           24.    On July 29, 2019, Genomic Health reported its second quarter 2019 financial results,
17
     including raising its revenue and net income guidance for full year 2019. Total revenue for the
18
     quarter was $114.1 million, compared with $95.6 million for the second quarter of 2018, including
19
     U.S. product revenue of $96.0 million, compared with $81.4 million for the second quarter of 2018.
20

21 Net income was $16.0 million, or $0.43 and $0.42 per share on a basic and diluted basis,

22 respectively, a $7.7 million increase compared with net income of $8.3 million, or $0.23 per share

23 on a basic and diluted basis, for the second quarter of 2018. In the press release, defendant Popovits

24 stated:

25
             In the second quarter of 2019 we delivered 19% topline revenue growth and twice
26           the profit compared to last year. These record results were driven by strength across
             our entire business with first-half revenue growth of 13% in U.S. invasive breast
27           cancer, 44% in U.S. early-stage prostate cancer and 28% outside of the United
             States. . . . With this record first-half performance, a public reimbursement
28
                                          -6-
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 7 of 17



            recommendation in Germany and increasing private coverage for our urology tests,
 1          we are raising both our full-year 2019 revenue and net income guidance.
 2
            25.    Also on July 29, 2019, Genomic Health and Exact Sciences issued a joint press
 3
     release announcing the Proposed Transaction, which stated in relevant part:
 4
            MADISON, Wis. And REDWOOD CITY, Calif., July 29, 2019 -- Exact Sciences
 5
            Corp. (NASDAQ: EXAS) and Genomic Health, Inc. (NASDAQ: GHDX) today
 6          announced that the companies have entered into a definitive agreement under
            which Exact Sciences will combine with Genomic Health for $72.00 per share in a
 7          cash and stock transaction valued at $2.8 billion. The transaction, which has been
            unanimously approved by the Boards of Directors of both companies, is expected to
 8          be completed by the end of 2019.
 9
            Together, Exact Sciences and Genomic Health will create a leading global cancer
10          diagnostics company. The combined company will offer two of the strongest and
            fastest growing brands in cancer diagnostics, Cologuard and Oncotype DX,
11          providing a robust platform for continued growth. With this enhanced platform,
            including a commercial presence in more than 90 countries, the combined company
12          expects to continue to increase adoption of current tests, and to bring new innovative
            cancer diagnostics to patients throughout the world.
13

14          On a pro forma basis, the combined company expects to generate revenue of
            approximately $1.6 billion and gross profit of approximately $1.2 billion in 2020.
15          Additionally, the combination is expected to generate annualized cost synergies of
            approximately $25 million within the third full year following close, primarily
16          through reducing public company costs and purchasing optimization.
17
            “Uniting the best minds and molecular diagnostics capabilities will advance the fight
18          against cancer. Combining industry pioneers Exact Sciences and Genomic Health is
            a pivotal step toward building the leading cancer diagnostics company in the world,”
19          said Kevin Conroy, chairman and CEO of Exact Sciences. “Exact Sciences is
            continuing to grow sales and expand adoption of Cologuard at a rapid pace,
20          and Genomic Health’s Oncotype DX is the global standard of care to inform
21          treatment decisions for women with breast cancer. Together, with our collective
            resources and broader platform, we will be able to provide our existing tests to more
22          people, while also accelerating the development and launch of future cancer
            diagnostic tests. We are excited to join together two teams who are united in their
23          dedication to making a positive impact on patients’ lives.”
24          “We are very pleased to join forces with Exact Sciences, a company and team with
25          which we have a shared vision to revolutionize the way cancer is diagnosed and
            treated,” said Kim Popovits, chairman of the board, chief executive officer and
26          president of Genomic Health. “Genomic Health has achieved incredible success over
            nearly two decades in pioneering cancer diagnostics, and the recent landmark
27          TAILORx trial results set a new standard of care for the use of the Oncotype DX test
            for women with early-stage invasive breast cancer. This transaction provides
28
                                         -7-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 8 of 17



            immediate value to Genomic Health stockholders through an upfront cash payment,
 1          as well as ownership in a combined company with enhanced financial strength and
 2          the commercial and R&D capabilities to continue to drive significant growth into the
            future.”
 3
                                                    ***
 4
            Transaction Terms
 5

 6          Under the terms of the agreement, for each share of Genomic Health common stock
            they own, Genomic Health stockholders will receive $27.50 in cash and $44.50 in
 7          shares of Exact Sciences stock, subject to a 10% collar centered on Exact Sciences’
            volume-weighted average price for the 45 trading days ended July 26, 2019.
 8
            Based on the parties’ closing stock prices as of July 26, 2019, the last trading day
 9
            prior to today’s announcement, the total per-share consideration represents a
10          premium of approximately 19% to Genomic Health’s volume-weighted average
            price (“VWAP”) for the last 30 trading days. Upon closing, Exact Sciences
11          shareholders are expected to own approximately 91% of the combined company, and
            Genomic Health stockholders are expected to own approximately 9%.
12
            Transaction Approvals
13

14
            The transaction is subject to customary closing conditions and regulatory approvals,
15          including the approval of stockholders of Genomic Health. Felix and Julian Baker
            and certain funds advised by entities with whom they are affiliated, which
16          collectively own approximately 25.3% of the outstanding shares of Genomic Health
17          common stock, have entered into agreements to vote in favor of the transaction.

18 Insiders’ Interests in the Proposed Transaction

19          26.    Genomic Health insiders are the primary beneficiaries of the Proposed Transaction,
20 not the Company’s public stockholders. The Board and the Company’s executive officers are

21
     conflicted because they will have secured unique benefits for themselves from the Proposed
22
     Transaction not available to Plaintiff and the public stockholders of Genomic Health.
23
            27.    Notably, certain Company insiders have potentially secured positions for themselves
24

25 with the combined company upon consummation of the Proposed Transaction. For example, the

26 Proxy Statement sets forth, “[c]ertain of Genomic Health’s executive officers may continue

27 employment with, or otherwise be retained to provide services to, Exact Sciences or the surviving

28
                                         -8-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 9 of 17



     corporation following the completion of the merger.” Proxy Statement at 79. Additionally, in the
 1

 2 July 29, 2019 press release announcing the Proposed Transaction, Kevin Conroy (“Conroy”),

 3 Chairman and CEO of Exact Sciences, is quoted as stating, “[w]e are excited to join together two

 4 teams who are united in their dedication to making a positive impact on patients’ lives.” Similarly,

 5
     defendant Popovits is quoted as stating, “[w]e are very pleased to join forces with Exact Sciences, a
 6
     company and team with which we have a shared vision to revolutionize the way cancer is diagnosed
 7
     and treated.”
 8
            28.      Further, under the terms of the Merger Agreement, all unvested restricted stock unit
 9

10 awards and stock options held by non-employee directors will be subject to automatic vesting. The

11 estimated aggregate amount that would be payable to Genomic Health’s seven non-employee

12 directors in connection with the vesting of their outstanding equity awards is $1,456,304.

13
            29.      Moreover, if they are terminated in connection with the Proposed Transaction, the
14
     Company’s named executive officers are set to receive substantial cash severance payments, as set
15
     forth in the following table:
16

17

18

19

20

21 The Proxy Statement Contains Numerous Material Misstatements or Omissions

22          30.      Defendants filed a materially incomplete and misleading Proxy Statement with the
23
     SEC and disseminated it to Genomic Health’s stockholders. The Proxy Statement misrepresents or
24
     omits material information that is necessary for the Company’s stockholders to make an informed
25
     voting decision in connection with the Proposed Transaction.
26

27

28
                                         -9-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 10 of 17



            31.     Specifically, as set forth below, the Proxy Statement fails to provide Company
 1

 2 stockholders with material information or provides them with materially misleading information

 3 concerning: (i) Company management’s financial projections for Genomic Health, the pro forma

 4 combined company, and Exact Sciences, relied upon by the Company’s financial advisor, Goldman,

 5
     in its financial analyses; (ii) the data and inputs underlying the financial valuation analyses that
 6
     support the fairness opinion provided by the Company’s financial advisor Goldman; and (iii)
 7
     Company insiders’ potential conflicts of interest.
 8
     Material Omissions Concerning Genomic Health’s and Exact Sciences’ Financial Projections
 9

10          32.     The Proxy Statement omits material information regarding Genomic Health

11 management’s financial projections for the Company, the pro forma combined company, and for

12 Exact Sciences standalone company. Specifically, for Genomic Health and the pro forma combined

13
     company, the Proxy Statement fails to include all line items used to calculate EBITDA over the
14
     projection period and stock-based compensation. Moreover, the Proxy Statement indicates that in
15
     connection with rendering its fairness opinion Goldman reviewed “certain internal financial
16

17 analyses and forecasts . . . for Exact Sciences standalone prepared by Genomic Health’s

18 management . . . . Id. at 63. The Proxy Statement, however, wholly fails to disclose Genomic

19 Health management’s financial projections for Exact Sciences, which were provided to and relied

20 upon by Goldman.

21
            33.      The omission of this information renders the statements in the “Certain Unaudited
22
     Prospective Financial Information” section of the Proxy Statement false and/or materially
23
     misleading in contravention of the Exchange Act.
24

25 Material Omissions Concerning Goldman’s Financial Analyses

26          34.      The Proxy Statement describes Goldman’s fairness opinion and the various

27 valuation analyses performed in support of its opinion. However, the description of Goldman’s

28
                                        - 10 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 11 of 17



     fairness opinion and analyses fails to include key inputs and assumptions underlying these analyses.
 1

 2 Without this information, as described below, Genomic Health’s public stockholders are unable to

 3 fully understand these analyses and, thus, are unable to determine what weight, if any, to place on

 4 Goldman’s fairness opinion in determining whether to vote in favor of the Proposed Transaction.

 5
              35.    With respect to Goldman’s Illustrative Present Value of Future Share Price
 6
     Analysis—Genomic Health Standalone, the Proxy Statement fails to disclose: (i) net debt; (ii) the
 7
     assumed amount of Genomic Health’s net cash; and (iii) the number of fully diluted outstanding
 8
     shares of Genomic Health, each as of December 31, 2019 through 2021, as provided by Genomic
 9

10 Health’s management.

11            36.    With respect to Goldman’s Illustrative Pro Forma Present Value of Future Share
12 Price Analysis—Value to Genomic Health Stockholders, the Proxy Statement fails to disclose: (i)

13
     the forward year pro forma revenue for the pro forma combined company (including synergies); and
14
     (ii) the net debt and number of fully diluted outstanding shares of the pro forma combined company
15
     as of December 31, 2019 through 2021.
16

17            37.    With respect to Goldman’s Illustrative Discounted Cash Flow Analysis—Genomic

18 Health Standalone, the Proxy Statement fails to disclose: (i) the fully diluted outstanding shares of

19 Genomic Health common stock; (ii) quantification of the terminal year estimate of the free cash

20 flow to be generated by Genomic Health used to derive the terminal values for the Company; and

21
     (iii) quantification of the inputs and assumptions underlying the discount rate range of 9.0% to
22
     10.0%.
23
              38.    With respect to Goldman’s Illustrative Discounted Cash Flow Analysis—Pro
24

25 Forma Value Per Share to Genomic Health Stockholders, the Proxy Statement fails to disclose: (i)

26 pro forma net debt for the pro forma combined company as of June 30, 2019, as provided by

27 Genomic Health’s management; (ii) the number of outstanding shares of the pro forma combined

28
                                         - 11 -
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 12 of 17



     company following the merger; (iii) quantification of the terminal year estimate of the free cash
 1

 2 flow to be generated by the pro forma combined company (including synergies) used to derive the

 3 terminal value in the analysis; and (iv) quantification of the inputs and assumptions underlying the

 4 discount rate range of 8.5% to 9.5%.

 5
            39.      With respect to Goldman’s Selected Transactions Analysis and Premia Analysis,
 6
     the Proxy Statement fails to disclose the individual multiples, financial metrics and the acquisition
 7
     premia for each of the transactions analyzed by Goldman.
 8
            40.      When a banker’s endorsement of the fairness of a transaction is touted to
 9

10 stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

11 range of ultimate values generated by those analyses must also be fairly disclosed.

12          41.      The omission of this information renders the statements in the “Certain Unaudited
13
     Prospective Financial Information” and “Opinion of Genomic Health's Financial Advisor” sections
14
     of the Proxy Statement false and/or materially misleading in contravention of the Exchange Act.
15
     Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest
16

17          42.      The Proxy Statement fails to disclose material information concerning the conflicts

18 of interest faced by Genomic Health insiders.

19          43.     For example, the Proxy Statement states: “Certain of Genomic Health’s executive
20 officers may continue employment with, or otherwise be retained to provide services to, Exact

21
     Sciences or the surviving corporation following the completion of the merger. As of the date of this
22
     proxy statement/prospectus, no new employment or compensation arrangements between such
23
     persons and Exact Sciences or the surviving corporation have been negotiated or established . . . .
24

25 Id. at 79. Further, in the July 29, 2019 press release announcing the Proposed Transaction, Conroy,

26 Chairman and CEO of Exact Sciences, is quoted as stating, “[w]e are excited to join together two

27 teams who are united in their dedication to making a positive impact on patients’ lives.” Similarly,

28
                                        - 12 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 13 of 17



     defendant Popovits is quoted as stating, “[w]e are very pleased to join forces with Exact Sciences, a
 1

 2 company and team with which we have a shared vision to revolutionize the way cancer is diagnosed

 3 and treated.”

 4           44.     Yet, the Proxy Statement fails to disclose the details of any employment and
 5
     retention-related discussions and negotiations that occurred between Exact Sciences and Genomic
 6
     Health’s management, including who participated in all such communications, when they occurred
 7
     and their content. The Proxy Statement further fails to disclose whether any of Exact Sciences’
 8
     prior proposals or indications of interest mentioned management retention with the combined
 9

10 company.

11           45.     Communications regarding post-transaction employment and merger-related
12 benefits during the negotiation of the underlying transaction must be disclosed to stockholders.

13
     This information is necessary for stockholders to understand potential conflicts of interest of
14
     management and the Board, as that information provides illumination concerning motivations that
15
     would prevent fiduciaries from acting solely in the best interests of the Company’s stockholders.
16

17           46.     The omission of this information renders the statements in the “Background of the

18 Merger” and “Interests of Certain Persons in the Merger” sections of the Proxy Statement false

19 and/or materially misleading in contravention of the Exchange Act.

20           47.     The Individual Defendants were aware of their duty to disclose this information
21
     and acted negligently (if not deliberately) in failing to include this information in the Proxy
22
     Statement. Absent disclosure of the foregoing material information prior to the stockholder vote on
23
     the Proposed Transaction, Plaintiff and the other stockholders of Genomic Health will be unable to
24

25 make a sufficiently informed decision whether to vote in favor of the Proposed Transaction or seek

26 appraisal and are thus threatened with irreparable harm warranting the injunctive relief sought

27 herein.

28
                                        - 13 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 14 of 17




 1                                         CLAIMS FOR RELIEF
 2
                                                   COUNT I
 3
      Claims Against All Defendants for Violations of Section 14(a) of the Exchange Act and SEC
 4                              Rule 14a-9 Promulgated Thereunder
 5          48.      Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.
 6
            49.      During the relevant period, defendants disseminated the false and misleading Proxy
 7
     Statement specified above, which failed to disclose material facts necessary to make the statements
 8
     made, in light of the circumstances under which they were made, not misleading in violation of
 9

10 Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

11          50.      By virtue of their positions within the Company, the defendants were aware of this

12 information and of their duty to disclose this information in the Proxy Statement. The Proxy

13 Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented and/or

14
     omitted material facts, including material information about the financial projections for the
15
     Company, the pro forma company and Exact Sciences, the data and inputs underlying the financial
16
     valuation analyses that support the fairness opinion provided by the Company’s financial advisor,
17

18 and Company insiders’ potential conflicts of interest. The defendants were at least negligent in

19 filing the Proxy Statement with these materially false and misleading statements.

20          51.      The omissions and false and misleading statements in the Proxy Statement are
21
     material in that a reasonable stockholder will consider them important in making a voting decision
22
     on the Proposed Transaction.
23
            52.      By reason of the foregoing, defendants violated Section 14(a) of the Exchange Act
24
     and SEC Rule 14a-9 promulgated thereunder.
25

26          53.      Because of the false and misleading statements in the Proxy Statement, Plaintiff is

27 threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

28
                                        - 14 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 15 of 17



     relief is appropriate to ensure defendants’ misconduct is corrected.
 1

 2                                                 COUNT II

 3                             Claims Against the Individual Defendants for
                               Violations of Section 20(a) of the Exchange Act
 4
            54.       Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.
 5
            55.       The Individual Defendants acted as controlling persons of Genomic Health within
 6

 7 the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

 8 officers and/or directors of Genomic Health and participation in and/or awareness of the Company’s
 9 operations and/or intimate knowledge of the false statements contained in the Proxy Statement, they

10 had the power to influence and control and did influence and control, directly or indirectly, the

11
     decision-making of the Company, including the content and dissemination of the various statements
12
     that Plaintiff contends are false and misleading.
13
            56.       Each of the Individual Defendants was provided with or had unlimited access to
14

15 copies of the Proxy Statement alleged by Plaintiff to be misleading prior to and/or shortly after

16 these statements were issued and had the ability to prevent the issuance of the statements or cause

17 them to be corrected.

18
            57.       In particular, each of the Individual Defendants had direct and supervisory
19
     involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had
20
     the power to control and influence the particular transactions giving rise to the violations as alleged
21
     herein, and exercised the same.          The Proxy Statement at issue contains the unanimous
22

23 recommendation of the Individual Defendants to approve the Proposed Transaction. They were

24 thus directly involved in the making of the Proxy Statement.

25          58.       In addition, as the Proxy Statement sets forth at length, and as described herein, the
26
     Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed
27
     Transaction. The Proxy Statement purports to describe the various issues and information that they
28
                                        - 15 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 16 of 17



     reviewed and considered—descriptions the Company directors had input into.
 1

 2          59.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 3 of the Exchange Act.

 4          60.      As set forth above, the Individual Defendants had the ability to exercise control
 5
     over and did control a person or persons who have each violated Section 14(a) of the Exchange Act
 6
     and SEC Rule 14a-9 promulgated thereunder, by their acts and omissions as alleged herein. By
 7
     virtue of their positions as controlling persons, these defendants are liable pursuant to Section 20(a)
 8
     of the Exchange Act. As a direct and proximate result of defendants’ conduct, Genomic Health’s
 9

10 stockholders will be irreparably harmed.

11                                         PRAYER FOR RELIEF
12          WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including
13
     injunctive relief, in his favor on behalf of Genomic Health, and against defendants, as follows:
14
            A.      Preliminarily and permanently enjoining defendants and all persons acting in concert
15
     with them from proceeding with, consummating, or closing the Proposed Transaction;
16

17          B.      In the event defendants consummate the Proposed Transaction, rescinding it and

18 setting it aside or awarding rescissory damages to Plaintiff;

19          C.      Awarding Plaintiff the costs of this action, including reasonable allowance for
20 Plaintiff’s attorneys’ and experts’ fees; and

21
            D.      Granting such other and further relief as this Court may deem just and proper.
22
                                               JURY DEMAND
23
            Plaintiff demands a trial by jury on all claims and issues so triable.
24

25

26

27

28
                                          - 16 -
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        Case 3:19-cv-06511-JCS Document 1 Filed 10/10/19 Page 17 of 17




 1 Dated: October 10, 2019            WEISSLAW LLP
                                      Joel E. Elkins
 2

 3                                    By: /s/ Joel E. Elkins
 4                                    Joel E. Elkins
                                      9107 Wilshire Blvd., Suite 450
 5                                    Beverly Hills, CA 90210
                                      Telephone: 310/208-2800
 6                                    Facsimile: 310/209-2348
                                              -and-
 7                                    Richard A. Acocelli
                                      1500 Broadway, 16th Floor
 8                                    New York, NY 10036
                                      Telephone: 212/682-3025
 9                                    Facsimile: 212/682-3010
10
                                      Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      - 17 -
             COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
